Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, the undersigned agree to the joint filing of a Statement on Schedule 13D (including any and all amendments thereto) with respect to the Common Stock, par value $.01 per share, of TradeStation Group, Inc. and further agree to the filing of this agreement as an Exhibit thereto. In addition, each party to this Agreement expressly authorizes each other party to this Agreement to file on its behalf any and all amendments to such Statement on Schedule 13D. Dated:June 13, 2011 IBG LLC By: /s/ Thomas Peterffy Name: Thomas Peterffy Title:President Dated:June 13, 2011 IBG HOLDINGS LLC By: /s/ Thomas Peterffy Name: Thomas Peterffy Title:Managing Member Dated:June 13, 2011 By: /s/ Thomas Peterffy Thomas Peterffy
